Citation Nr: 0013412	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-30 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for history of 
pneumonia. 

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to an increased rating for the service-
connected residuals of right thumb injury with traumatic 
arthritis of the first metacarpal joint, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating action of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claims 
for the issues on appeal.  

By the July 1997 rating decision, the RO also denied the 
veteran's claim of entitlement to nonservice-connected 
pension benefits and the veteran perfected his appeal as to 
that claim.  Thereafter, in a July 1999 rating decision, the 
RO determined that the veteran was permanently and totally 
disabled for pension purposes, effective from December 23, 
1996.  The Board notes, however, that in correspondence 
informing the veteran of that award, the RO noted that 
monetary benefits could not be paid as the veteran's yearly 
income exceeded the maximum amount set by law.  As the 
benefit sought on appeal-entitlement to nonservice-connected 
pension-has been granted, the Board finds the claim is no 
longer on appeal.  If the veteran submits additional 
information regarding his income, the RO should take 
appropriate action. 

In the April 2000 Informal Hearing Presentation, the 
veteran's accredited representative argued that the issue of 
entitlement to service connection for a right shoulder 
disability as secondary to the service-connected right thumb 
disability should be remanded, not referred, to the RO for 
appropriate development.  The Board notes that the veteran 
raised that issue for the first time in the October 1997 
Substantive Appeal.  While the representative correctly noted 
that the RO has taken no action on that claim to date, the 
Board disagrees with the assessment that the claim is 
inextricably intertwined with the claim for increase.  As the 
issue of secondary service connection is not before the Board 
at this time, it is referred to the RO for appropriate 
action.  

In his October 1997 Substantive Appeal, the veteran requested 
that he be afforded a hearing before a Member of the Board at 
the local VA office.  Subsequent to the RO's acknowledgment 
of this request, however, in a signed statement received at 
the RO later that same, that the veteran reported that he no 
longer wanted to testify at a hearing before a Member of the 
Board; instead, he indicated that he wished to appear at a 
hearing conducted before a hearing officer at the RO.  The 
veteran's request for a Board hearing is thus deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (1999).  In addition, 
consistent with his request, in February 1998 the veteran 
testified at a personal hearing at the RO.  A transcript of 
that hearing is associated with the record.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
hepatitis C is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  

2.  The claim of entitlement to service connection for 
history of pneumonia is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  

3.  The claim of entitlement to service connection for 
hearing loss is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  

4.  The claim of entitlement to service connection for PTSD 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.  

5.  The veteran's impairment of the right thumb with 
traumatic arthritis is not manifested by ankylosis.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis C is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The claim of entitlement to service connection for 
history of pneumonia is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  

3.  The claim of entitlement to service connection for 
hearing loss is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

4.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

5.  The schedular criteria for a rating in excess of 10 
percent for the service-connected residuals of a right thumb 
injury with traumatic arthritis of the first metacarpal joint 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, including 
Diagnostic Codes 5003, 5010, 5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

A.  Background

A careful review of the service medical records reflects no 
pertinent defects were noted upon entrance examination.  The 
November 1971 examination also included an audiological 
evaluation using pure tone thresholds.  Pure tone thresholds 
reported as 20, 20, 20, and 15 decibels in the right ear at 
500, 1000, 2000, and 4000 hertz, respectively.  Like 
measurements of the left ear were 15. 10. 20 and 20 decibels.

The report of audiometric testing conducted in November 1972 
reported pure tone air conduction thresholds as 20, 20, 15 
and 20 decibels in the right ear at 500, 1000, 2000 and 4000 
hertz, respectively.  Like measurements of the left ear were 
20, 20, 15 and 15 decibels.  A repeat test conducted later 
that same month reported pure tone air conduction thresholds 
as 25, 15, 10 and 10 decibels in the right ear at 500, 1000, 
2000 and 4000 hertz, respectively.  Like measurements of the 
left ear were 25, 10, 10 and 10 decibels.  The later 
examination also included the notation "w[ithin] n[ormal] 
l[imits]."

In December 1972, the veteran presented with complaints of a 
cough, with pain in his chest, rhinitis, sore throat and 
"ears popping."  The assessment was that of virus and 
bronchitis.  In March 1973, the veteran presented with 
similar complaints of a sharp pain in his chest upon 
coughing.  The diagnostic impression was that of upper 
respiratory infection.  An August 1973 chart entry noted 
complaints of strep throat and a diagnosis of pharyngitis.  

The report of the May 1975 separation examination noted 
normal clinical evaluations of all pertinent systems.  The 
interval history was considered significant only for an 
injury to the right thumb.  No other defects were noted.  The 
veteran was considered qualified for separation.  The May 
1975 examination also included an audiological evaluation 
using pure tone thresholds.  Pure tone thresholds were 
reported as 5, 5, 5, 5 and 5 decibels in the right ear at 
500, 1000, 2000, 4000 and 6000 hertz, respectively.  Like 
measurements of the left ear were 30, 10, 10, 5 and 15 
decibels.  

Post-service medical records include the report of a January 
1976 VA examination, which addressed the veteran's complaints 
pertaining to his right thumb.  Physical examination of the 
lymphatic and hemic systems, ears and respiratory systems 
were considered normal.  A review of the nervous system, 
neurological, psychiatric and personality, was also 
considered normal.  

In February 1976, service connection was granted and a 
noncompensable rating assigned for the residuals of a right 
thumb injury with traumatic arthritis first metacarpal, 
effective from August 16, 1975.

VA treatment reports dated in 1990 detail complaints 
pertaining to the right thumb.  

The veteran was afforded a VA examination in August 1991 to 
evaluate the severity of his service-connected right thumb 
disability and the findings pertained to that disability 
only.  

In October 1995, the veteran was awarded disability benefits 
by the Social Security Administration (SSA).  Medical records 
considered as part of that determination included private 
medical records dated from 1990 to 1994.  The report of a 
July 1991 psychiatric evaluation noted that the veteran was 
in individual therapy related to conflicts experienced with 
family members and currently requested medication for 
"anxiety."  The assessments included life circumstances 
problems and personality disorder, not otherwise specified.  

In August 1991, the veteran presented with complaints of a 
slight cough, tickle in his throat and pain in the upper 
right thorax on taking a deep breath.  The assessment was 
that of one episode of blood tinged sputum versus post-nasal 
drainage. A chest x-ray was interpreted as showing a probable 
area of consolidation in the right upper lobe.  The 
radiologist questioned whether there was any history to 
suggest an acute inflammatory process and recommended a 
follow-up study in a few weeks to assess for clearing.  The 
veteran was prescribed medication.  

In January 1992, the veteran presented with complaints of a 
four-day history of posterior lateral chest wall discomfort, 
but denied current respiratory symptoms.  The veteran 
reported no known chest wall trauma, but did indicate that 
his job included heavy lifting, which tended to aggravate his 
discomfort.  The assessment was that of chest wall pain and 
probable gastritis.  A September 1992 chest x-ray was 
interpreted as showing a recurrent infiltrate in the right 
upper lobe.  An October 1994 chart entry noted that the 
veteran was taking anti-anxiety medication to help him in 
dealing with his family.  His current complaints centered 
around conflicts with co-workers.  In December 1994, the 
veteran expressed suicidal thoughts and agreed to be 
hospitalized for his own safety.  He reported a series of 
events that had occurred with his job and felt that his 
employment was in jeopardy.  

In an August 1991 letter to the veteran, he was informed that 
his non-duty disability retirement from the North Carolina 
fire/rescue service had been approved.  

The report of a June 1996 VA hospitalization summary detailed 
the veteran's first admission for substance abuse 
rehabilitative therapy.  His history was noted to include a 
private admission in 1993 [sic] with a diagnosis of 
depression with panic attacks and PTSD (volunteer fireman).  

VA treatment records include a February 1994 chart entry 
noting the veteran's complaints of increasing anxiety, sleep 
disturbance and irritability, especially since the time of 
the Gulf war.  The assessment was that of anxiety disorder.  

In March 1998, it was noted that the veteran had last been 
seen in the VA psychiatric clinic in February 1994, had been 
hospitalized in December 1994 and had not been on psychiatric 
medication since that time.  The current assessment was that 
of anxiety disorder with depression and PTSD symptoms.  

Additional records considered by SSA and a copy of the 
disability determination were associated with the claims 
folder in May 1998.  The primary diagnosis considered by SSA 
was mood disorder; the secondary diagnosis, personality 
disorders.  The report of a June 1995 psychiatric evaluation 
conducted for the North Carolina Disability Determination 
Services noted that the veteran related psychiatric problems 
beginning in 1988.  He had apparently been able to maintain 
employment until December 1994, at which point the veteran 
suffered what he called "a nervous breakdown."  He was not 
presently taking any psychiatric medication or receiving 
psychiatric care.  The veteran reported panic attacks, once 
or twice daily.  He also reported suicidal feelings, without 
intent, on an almost daily basis.  The evaluator noted that 
the veteran had worked for the volunteer fire department for 
12 years, but was retired in August 1991 due to being 
"declared mentally unfit for the position."  Following 
mental status examination, the diagnoses were those of 
dysthymia with history of major depression and panic anxiety 
disorder. 

The report of a disability physical examination conducted in 
June 1995 noted the veteran's complaints of hepatitis and 
arthritis.  It was noted that there were "no real records" 
available to the examiners.  The veteran reported a history 
of psychiatric treatment and indicated that he had been 
unable to work since a December 1994 hospitalization.  He 
also complained of hepatitis, which he reported had been 
diagnosed by the Red Cross when his blood was tested after 
donation.  The veteran did not relate having been treated for 
hepatitis.  

Physical examination included the veteran's denial of any 
problems with the respiratory system.  Physical examination 
included a normal evaluation of the ears, nose and throat.  
Hearing appeared to be adequate.  The liver was percussed to 
normal size.  The diagnosis was that of normal physical 
examination.  The examiners noted that the veteran gave a 
history of having hepatitis; however, it was also noted that 
the condition was only reported to him by the Red Cross 
without further workup.  Liver function studies undertaken as 
part of this examination were interpreted as showing only a 
slight elevation of GGT which was not considered an indicator 
of acute or chronic hepatitis.  

The report of a September 1995 mental health evaluation 
considered by SSA included the veteran's complaint that he 
had been depressed since 1990 and current report of anxiety.  
His history was noted to include difficulties with family 
members.  His employment history was also reviewed, included 
his reported that he had last worked in November 1994.  The 
veteran described his medical history as "unremarkable."  
The diagnosis was that of major depression, single episode.  

The veteran was afforded a VA examination in February 1999 at 
which time he reported that he had been told in 1991 that his 
blood had been tested and noted to have hepatitis C 
antibodies.  He stated that he had since developed an 
enlarged liver and fatigue.  The diagnosis was that of 
history of hepatitis C, associated with fatigue and enlarged 
liver.  Diagnostic testing was noted to be positive for 
hepatitis C.  

The report of a VA respiratory examination conducted in 
February 1999 included the veteran's report that he had 
pneumonia in 1971 and had been hospitalized for two weeks at 
that time.  Since that time, he reported having had 
bronchitis, "many" bouts of pneumonia and a scar in the 
right upper lung area.  The diagnosis was that of history of 
pneumonia with scar in the right upper apex.

The veteran presented to a February 1999 VA mental 
examination, at which time his claims folder was reviewed.  
He reported that his nerves had "been bad" since service.  
The examiner noted that his PTSD stressors were "basically 
unrelated to military service."  In a handwritten notation 
on the report, the diagnoses were those of adjustment 
disorder with anxiety and depression, substance abuse in 
remission and personality disorder, not otherwise specified. 

The report of a March 1999 VA examination for PTSD included 
the veteran's report of a "complicated" psychosocial 
history.  He reported that his early family life was chaotic.  
When describing his military career, the veteran was noted to 
vaguely allude to conflicts with authority.  The veteran 
described a traumatic incident which occurred during service:  
he reportedly when hunting with his father in an area which 
Reserves or National Guard personnel were using for maneuvers 
and the veteran and his father accidentally came under fire 
from live rounds.  The veteran reported that he fled in 
terror.  He also indicated that the incident did not have a 
noticeable effect on him until 1994, "when everything came 
crashing down."  The examiner noted the veteran's long 
history of polysubstance abuse recorded in his medical 
records.  The veteran reported that his 1994 psychiatric 
hospitalization included treatment for PTSD "rooted in 
incidents from his service as a volunteer fireman."  

The veteran reported depressed mood, anxiety and sleep 
disturbance marked by vivid and disturbing dreams which 
occasionally included the hunting incident during service.  
The veteran's responses to assessment tests were interpreted 
as being marked by symptom exaggeration and over-reporting to 
such an extent as to render the results invalid and 
uninterpretable.  The examiner observed that this could have 
been a result of a deliberate effort to distort the severity 
of the psychopathology in a bid for service connection, or it 
may have been a plea for help by the very anxious and sleep-
deprived individual.  The examiner summarized the evaluation 
results and noted that the evaluation did not support a 
diagnosis of PTSD.  While the veteran was noted to have some 
symptoms of PTSD rooted in many potentially traumatic 
experiences "(e.g., from his years as a volunteer fireman, 
from the emotion and physical abuse he endured as a child, 
from several heated family conflicts and from the alleged 
accidental shelling he endured which hunting)," he did not 
meet the full criteria for the diagnosis.  His clinical 
presentation and history were considered more consistent with 
a diagnosis of personality disorder marked by inadequate 
coping and fragile intrapsychic defenses.  The diagnosis was 
that of adjustment disorder with mixed anxiety and depressed 
mood, chronic.   

The veteran has reiterated his claims in numerous statements, 
both written and as testimony at the February 1998 personal 
hearing.  The veteran claimed that his hepatitis C was 
related to injections received during service and the claimed 
residuals of pneumonia were related to treatment in basic 
training.  With regard to the claimed hearing loss, the 
veteran testified that his hearing had been damaged as a 
result of working as a generator operator during service.  He 
testified that he had not received medication or hearing 
aids.  The veteran further testified that memories of the 
hunting incident during service were triggered by the 1994 
nervous breakdown.  

B.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Moreover, the evidence 
must show that the veteran currently has a disability 
stemming from service.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Id. at 496.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  However, medical evidence is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the veteran contends that he is suffering 
hepatitis C, residuals of pneumonia, hearing loss and PTSD as 
a result of service.  In this regard, such lay assertions are 
beyond the veteran's expertise, King, and the Board must look 
to other evidence of record to determine whether he has 
presented well-grounded claims of service connection. 

Hepatitis C.  Although the record includes a current 
diagnosis of hepatitis C, there is no evidence of that 
condition in the service medical records, nor is there 
competent medical evidence relating that condition to 
service.  Although the veteran has offered an opinion that 
his currently diagnosed hepatitis C is related to service, he 
is not competent to offer such medical opinion regarding 
medical causation.  Espiritu.  Absent competent medical 
evidence which relates the present disability to service, the 
Board concludes that the veteran has not met his burden of 
submitting a well-grounded claim.  Caluza.  

History of pneumonia.  Similarly, service medical records are 
silent for findings pertaining to pneumonia.  Although post-
service medical records include findings of a right upper 
lobe infiltrate, no competent medical evidence has been 
submitted to relate that finding to the veteran's military 
service.  The only opinion linking the two is the veteran's 
own assertions; however, he is no competent to offer a 
medical opinion.  Espiritu.  Thus, absent competent medical 
evidence which relates a present disability to service, the 
Board concludes that the veteran has not met his burden of 
submitting a well-grounded claim.  Caluza.  

Hearing loss.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000 or 4000 
Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Neither the in-service nor post-service medical records 
include any findings pertaining to hearing loss which meet 
the criteria set forth above.  Absent competent medical 
evidence establishing a current disability, the first prong 
of the Caluza test is not satisfied.  It follows that the 
third also is not satisfied.  Likewise, the Board notes that, 
absent proof of a present disability, there can be no 
plausible claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Thus, as there is no competent evidence that the 
veteran currently has a bilateral hearing loss, a well-
grounded claim has not been presented.  

PTSD.  Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor. 38 C.F.R. § 3.304(f).  A well-grounded 
claim of service connection for PTSD requires medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an inservice stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997).

Service medical records are silent for a finding of PTSD or 
any other psychiatric disorder.  In addition, the veteran has 
not submitted any medical evidence to establish that he has a 
clear diagnosis of PTSD.  While he reported an allegedly 
stressful event which occurred during service, a diagnosis of 
PTSD has not been made.  The reports of the most recent VA 
examinations included one examiner's comment that the 
veteran's "PTSD stressors" were unrelated to military 
service; however, that examiner did not diagnosis PTSD.  The 
March 1999 VA examination included that examiner's comment 
that the veteran had symptoms of PTSD, but did not meet the 
criteria for a diagnosis of that condition.  Absent a clear 
diagnosis of PTSD, it follows that the veteran has not met 
the initial burden of submitting a well-grounded claim. 

The Board would note that the fact that the VA authorized an 
examination for the claimed conditions does not mean that the 
veteran, who did not fulfill his statutory requirements to 
establish a well-grounded claim, is entitled to the duty to 
assist.  Slater v. Brown, 9 Vet. App. 240 (1996) (Whether a 
VA examination should be conducted under 38 C.F.R. § 3.326 is 
an issue that arises only where a claim has already been 
determined to be well-grounded). 

In making these determinations, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claims, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.  

The Board has considered the "benefit of the doubt" 
doctrine; however, as the veteran's claims of entitlement to 
service connection do not meet the threshold of being well 
grounded, a weighing of the merits of the claims is not 
warranted and the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Finally, the Board is not aware of the existence of any 
evidence, which, if obtained, would well ground any of the 
claims for service connection.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997).

II.  Increased Rating

A.  Background.

As noted hereinabove, service connection for the residuals of 
a right thumb injury was granted in a February 1976 rating 
action.  In a December 1992 rating action, the RO effectuated 
a November 1992 Board decision which granted an increased 
rating for the service-connected right thumb disability to 10 
percent, effective from March 19, 1991.  That rating has 
remained in effect to the present.  The veteran contends that 
the right thumb disability is more severe than the current 
rating indicates.  

The medical evidence of record includes the report of a June 
1995 physical examination performed for a state disability 
determination service.  There was some decrease noted in 
range of motion of the thumb; it was noted to lack 
approximately 30 degrees of full extension.  The veteran was 
noted to have a minus fifteen to ninety degrees of flexion 
and extension at the metacarpophalangeal joint (MCP) of the 
right thumb.  The diagnosis was that of osteoarthritis MCP 
joint right thumb.  The examiner commented that the right 
thumb appeared weak, but it was difficult to assess the 
veteran's level of effort.  

The veteran was afforded a VA examination in July 1997 at 
which time the history of the veteran's right thumb injury 
was related.  The veteran complained that he had reduced 
strength in his right hand and could not pick up a glass and 
balance it with that hand.  Examination of the right thumb 
revealed a flexion deformity of the MCP.  The left thumb MCP 
straightened to 0; the right thumb was noted to lack 15 
degrees of straightening to 0.  There was a tenderness in the 
thenar eminence noted inferior, proximal to the MCP joint of 
the right thumb.  The interphalangeal joint of the right 
thumb flexed to 45 degrees as compared to flexion to 90 
degrees on the left.  The examiner noted that the thumb could 
touch the little finger, the tips of all the fingers, but 
lacked approximately 1/2 inch of touching the mid palmar 
crease at the base of the little finger.  Strength was 
characterized as "very small" approximately 10 to 20 
percent of normal grip.  Dexterity was considered 
"somewhat" slow in the right hand.  The diagnostic 
impression was that of traumatic arthritis of the right MCP 
of the thumb with limitation of motion.  Degenerative 
arthritis was confirmed by x-ray study.  

The veteran was afforded another VA examination in February 
1999 at which time he reported decreased strength in his 
right hand.  Physical examination of the right thumb revealed 
marked enlargement of the right thumb joint.  Flexion of the 
interphalangeal joint of the right thumb was limited to 22 
degrees, while the left thumb flexed to 45 degrees.  The 
examiner observed that other movements of the thumbs seemed 
to be equal to the left hand; however, grip of the right hand 
was "only 50%" of that of the left.  The diagnostic 
impression was that of traumatic arthritis of the first 
metacarpophalangeal joint of the right hand secondary to 
injury with marked limitation of grip, slight limitation of 
motion and marked decrease of grip strength. 

At the February 1998 personal hearing, the veteran testified 
that he had decreased grip strength in his right hand and 
felt pain up to his right shoulder.  

B.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's service-connected right thumb disability is 
presently assigned a 10 percent evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Traumatic arthritis is to be rated as degenerative arthritis 
which, in turn, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  Diagnostic Code 5003.   

Favorable ankylosis of the thumb warrants a 10 percent rating 
for either the minor or major extremity, and unfavorable 
ankylosis of the thumb warrants a 20 percent disability 
rating for either the minor or major extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5224.  In order to classify the 
severity of ankylosis and limitation of motion of the 
veteran's right thumb, it is necessary to evaluate whether 
motion is possible to within two inches (5.1 centimeters) of 
the median transverse fold of the palm. See 38 C.F.R. § 
4.71a, Multiple Fingers: Favorable Ankylosis.  If the veteran 
is able to do so, the rating will be for favorable ankylosis, 
otherwise unfavorable.  

In the present case, there is no medical evidence indicating 
that the veteran has ankylosis of the right thumb.  The Court 
has defined ankylosis of "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  Examinations have shown 
limited range of motion of the right thumb; however, the 
veteran does not have ankylosis of that thumb.  Without 
ankylosis of the thumb, the criteria for a compensable 
evaluation under Diagnostic Code 5224 would not be met.  
Thus, an increased rating under the provisions of Diagnostic 
Code 5224 is not supported by the record. 

Although the veteran does not have ankylosis of the right 
thumb, that disability is presently rated as 10 percent 
disabling.  Thus, the question is whether the veteran's right 
thumb disability warrants additional compensation pursuant to 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The VA examinations 
conducted in July 1997 and February 1999 show decreased range 
of motion, but no evidence of disuse atrophy.  The evidence 
does include the veteran's complaints of pain and documented 
loss of grip strength.  The Board finds that the evidence 
does not support the contention that the veteran has 
limitation of motion and/or functional loss to a degree that 
would warrant a rating in excess of 10 percent.  As discussed 
above, the right thumb is not ankylosed.  The veteran's 
primary complaint is pain and the Board finds that, giving 
consideration to 38 C.F.R. §§ 4.40 and 4.59, the pain and 
functional loss are adequately compensated for by the 
currently assigned 10 percent rating 

Accordingly, the Board finds that the preponderance of the 
evidence is against the assignment of a rating in excess of 
the 10 percent currently assigned. 



ORDER

As well-grounded claims have not been presented, service 
connection for hepatitis C, history of pneumonia, hearing 
loss and PTSD is denied.

An evaluation in excess of 10 percent for the service-
connected residuals of right thumb injury with traumatic 
arthritis of the first metacarpal joint is denied.  



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

